     Case 6:20-cv-00034-RSB-BWC Document 4 Filed 05/14/20 Page 1 of 7
                                                                                                                 FILED
                                                                                                      John E. Triplett, Acting Clerk
                                                                                                       United States District Court

                                                                                                  By MGarcia at 3:01 pm, May 14, 2020



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION


    DENNIS STEVENSON,

                  Plaintiff,                                       CIVIL ACTION NO.: 6:20-cv-34

         v.

    STATE OF GEORGIA; GSP; MR. BOBBITT;
    and JONES,

                  Defendants.


       ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court on Plaintiff’s failure to comply with the Court’s April

8, 2020 Order to furnish the Court with his prison trust fund account statement and his consent to

collection of fees from that account. Doc. 3. For the following reasons, I RECOMMEND the

Court DISMISS without prejudice Plaintiff’s Complaint, doc. 1, for Plaintiff’s failure to follow

this Court’s Order and failure to prosecute and DIRECT the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal. I further RECOMMEND the Court DENY

Plaintiff leave to appeal in forma pauperis. 1


1
          A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotations marks omitted). A magistrate judge’s report and recommendation
provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec. Workers Local Union
349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has notice of a district court’s
intent to sua sponte grant summary judgment where a magistrate judge issues a report recommending the
sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280,
1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that claims would be sua
sponte dismissed). This Report and Recommendation constitutes fair notice to Plaintiff that his suit is due
to be dismissed. As indicated below, Plaintiff will have the opportunity to present his objections to this
finding, and the presiding district judge will review de novo properly submitted objections. See 28
U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-3562, 2012 WL
5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and recommendation
     Case 6:20-cv-00034-RSB-BWC Document 4 Filed 05/14/20 Page 2 of 7



                                           BACKGROUND

        Plaintiff, who is housed at Coastal State Prison in Garden City, Georgia, brought this 42

U.S.C. § 1983 action on April 6, 2020 contesting events occurring at Georgia State Prison in

Reidsville, Georgia. Doc. 1. Plaintiff also filed a motion for leave to proceed in forma pauperis.

Doc. 2. On April 8, 2020, the Court granted Plaintiff’s motion. Doc. 3. In that Order, the Court

instructed Plaintiff to furnish the Court with a statement of his prison trust fund account and the

consent to collection of fees from that account under 28 U.S.C. § 1915(b)(1). Id. at 3. The Court

explained that, if Plaintiff failed to complete and return these forms or otherwise respond to the

Court’s directives by May 8, 2020, the Court would dismiss this case without prejudice for

failure to prosecute and follow this Court’s Orders. Id. at 4. On April 8, 2020, the Clerk of

Court mailed a copy of the Court’s Order to Plaintiff at his last known place of incarceration, and

the Order was not returned to the Court as undeliverable or otherwise failing to reach Plaintiff.

However, Plaintiff has not complied with that Order.

                                             DISCUSSION

        The Court must now determine how to address Plaintiff’s failure to comply with this

Court’s Order. For the reasons set forth below, I RECOMMEND the Court DISMISS

Plaintiff’s Complaint without prejudice and DENY Plaintiff leave to appeal in forma pauperis.

I.      Dismissal for Failure to Prosecute and Failure to Follow This Court’s Order

        A district court may dismiss claims sua sponte pursuant to either Federal Rule of Civil

Procedure 41(b) or the court’s inherent authority to manage its docket. Link v. Wabash R.R.

Co., 370 U.S. 626 (1962); Coleman v. St. Lucie Cty. Jail, 433 F. App’x 716, 718 (11th Cir.

2011) (citing Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)).


constituted adequate notice and petitioner’s opportunity to file objections provided a reasonable
opportunity to respond).


                                                     2
   Case 6:20-cv-00034-RSB-BWC Document 4 Filed 05/14/20 Page 3 of 7



“A district court may sua sponte dismiss an action under [Rule] 41(b) for failing to comply with

a court order.” Muhammad v. Muhammad, 561 F. App’x 834, 836 (11th Cir. 2014); see also

Fed. R. Civ. P. 41(b); Forde v. Miami Fed. Dep’t of Corr., 578 F. App’x 877, 879 (11th Cir.

2014) (“The Federal Rules of Civil Procedure allow a district court to dismiss a plaintiff’s action

for failure to comply with the Rules or any court order.”); Coleman, 433 F. App’x at 718; Brown

v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (“The court may dismiss an

action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court order.”

(citing Fed. R. Civ. P. 41(b))); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to

counsel of record, sua sponte . . . dismiss any action . . . with or without prejudice . . . [based on

w]illful disobedience or neglect of any order of the Court[.]”)

       A district court’s “power to dismiss an action is an inherent aspect of its authority to

enforce its orders and ensure prompt disposition of lawsuits.” Brown, 205 F. App’x at 802

(quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)). It is true that dismissal with

prejudice for failure to prosecute is a “sanction . . . to be utilized only in extreme situations” and

requires that a court “(1) conclud[e] a clear record of delay or willful contempt exists; and

(2) mak[e] an implicit or explicit finding that lesser sanctions would not suffice.” Thomas v.

Montgomery Cty. Bd. of Educ., 170 F. App’x 623, 625–26 (11th Cir. 2006) (quoting Morewitz

v. West of Eng. Ship Owners Mut. Prot. & Indem. Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir.

1995)); see also Taylor v. Spaziano, 251 F. App’x 616, 619 (11th Cir. 2007) (citing Morewitz, 62

F.3d at 1366). By contrast, dismissal without prejudice for failure to prosecute is not an

adjudication on the merits, and, therefore, courts are afforded greater discretion in dismissing

claims in this manner. Taylor, 251 F. App’x at 619; see also Coleman, 433 F. App’x at 719;

Brown, 205 F. App’x at 802–03. Moreover, “[d]ismissal pursuant to Rule 41(b) ‘upon disregard




                                                   3
    Case 6:20-cv-00034-RSB-BWC Document 4 Filed 05/14/20 Page 4 of 7



of an order, especially where the litigant has been forewarned, generally is not an abuse of

discretion.’” Brown, 205 F. App’x at 802 (quoting Moon v. Newsome, 863 F.2d 835, 837 (11th

Cir. 1989)). 2

        While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute § 1983 complaint, where plaintiff did not respond to

court order to supply defendant’s current address for purpose of service); Taylor, 251 F. App’x at

620–21 (upholding dismissal without prejudice for failure to prosecute because plaintiffs insisted

on going forward with deficient amended complaint rather than complying, or seeking an

extension of time to comply, with court’s order to file second amended complaint); Brown, 205

F. App’x at 802–03 (upholding dismissal without prejudice for failure to prosecute § 1983

claims, where plaintiff failed to follow court order to file amended complaint and court had

informed plaintiff that noncompliance could lead to dismissal).

        With Plaintiff having failed to provide the Court with his consent to collection of fees and

his trust account statement as directed, the Court is unable to move forward with this case, as it

cannot collect the required statutory fees. See 28 U.S.C. § 1915. Plaintiff was given ample time

to follow the Court’s directives, and Plaintiff has not made any effort to do so or to inform the

Court as to why he cannot comply with its Order. Thus, I RECOMMEND the Court DISMISS

without prejudice Plaintiff’s Complaint, doc. 1, for failure to prosecute and failure to follow




2
        In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. Nonetheless, in the case at hand, the
Court advised Plaintiff that his failure to abide by this Court’s Order could result in the dismissal of his
Complaint. Doc. 3 at 4.



                                                      4
      Case 6:20-cv-00034-RSB-BWC Document 4 Filed 05/14/20 Page 5 of 7



this Court’s Order and DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal.

II.      Leave to Appeal in Forma Pauperis

         The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it is proper to address these issues in the Court’s order of

dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal of party proceeding in

forma pauperis is not taken in good faith “before or after the notice of appeal is filed”).

         An appeal cannot be taken in forma pauperis if the trial court certifies that the appeal is

not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this

context must be judged by an objective standard. Busch v. County of Volusia, 189 F.R.D. 687,

691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim

or argument is frivolous when it appears the factual allegations are clearly baseless or the legal

theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is frivolous and not

brought in good faith if it is “without arguable merit either in law or fact.” Napier v. Preslicka,

314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United States, Nos. 407CV085,

403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

         Based on the above analysis of Plaintiff’s action, there are no non-frivolous issues to

raise on appeal, and an appeal would not be taken in good faith. Thus, the Court should DENY

Plaintiff in forma pauperis status on appeal.




                                                   5
   Case 6:20-cv-00034-RSB-BWC Document 4 Filed 05/14/20 Page 6 of 7



                                         CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court DISMISS this action without

prejudice and DIRECT the Clerk of Court to enter the appropriate judgment of dismissal and to

CLOSE this case. I further RECOMMEND the Court DENY Plaintiff leave to proceed in

forma pauperis on appeal.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action. The filing of objections is not a proper vehicle

through which to make new allegations or present additional evidence. It is not necessary for a

party to repeat legal arguments in objections. The parties are advised that failure to timely file

objections will result in the waiver of rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A.

Leasing Corp., 648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x

542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United




                                                 6
   Case 6:20-cv-00034-RSB-BWC Document 4 Filed 05/14/20 Page 7 of 7



States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon Plaintiff.

        SO ORDERED and REPORTED and RECOMMENDED, this 14th day of May,

2020.




                                    _____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              7
